UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Oak Ridge Dividend Growth Fund (Class A:ORDAX) (Class I:ORDNX) Oak Ridge Growth Opportunity Fund (Class A:OGOAX) (Class I:OGOIX) ANNUAL REPORT May 31, 2014 Oak Ridge Dividend Growth Fund OaK Ridge Growth Opportunity Fund Each a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Oak Ridge Dividend Growth Fund Fund Commentary and Performance 3 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Oak Ridge Growth Opportunity Fund Fund Commentary and Performance 14 Schedule of Investments 17 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 32 Supplemental Information 33 Expense Examples 35 This report and the financial statements contained herein are provided for the general information of the shareholders of the Oak Ridge Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. 10 South LaSalle St. ∙ Suite 1900 ∙ Chicago, IL60603 ∙ Phone (312) 857-1040 ∙ Fax (312) 857-1055 Dear Valued Client, First and foremost we want to thank each client invested in the Oak Ridge Funds in this inaugural annual report.Our firm is going through some exciting changes in 2014 with the repurchase of Pioneer Investments’ 49% stake in Oak Ridge, making Oak Ridge fully employee-owned.We believe that the independence produced by the transaction will help further grow our business. Over the past year, most US equity indices advanced to record highs and enjoyed double digit returns, and 2013 concluded the market’s best year since 1997.Returns over the past year exceeded all credible forecasts while every sector participated.Robust equity returns were driven by a steadily improving economy with decent corporate profit growth, coupled with a very accommodative Federal Reserve policy. The first part of 2014 saw the induction of Janet Yellen as the Chair of the Federal Reserve.Yellen has been widely watched, as fears the Fed may respond to a strengthening economy by raising interest rates sooner than anticipated.Forecasts for an economic rebound remain mostly intact, supported by improved manufacturing data.Employment has been steadily rising, but inflation seems to be persistently low, remaining below the Fed’s target of 2%. Housing is an important component of the economy and the aggressive Fed rate actions, initiated during the crisis, reflect awareness of the Fed’s critical responsibility to aid the industry. Other big ticket items, such as autos, are doing very well as consumers have improved buying power and confidence. Global markets have shrugged off hotbeds of conflict surrounding Russian nationalism and extreme cultural divisions throughout the Middle East. Optimism over many European economies has more to do with their central banks’ activities and a global lift, rather than a sign a permanent solution has been implemented to resolve their crises. In many instances emerging countries have not participated and are experiencing slowdowns, but represent potential strong long-term end markets. The sheer size of China has made it a critical partner and consumer for products from more mature economies, but the infrastructure and culture also pose challenges to businesses establishing a presence in the country. Perhaps the greatest risk to a bullish market outlook is a development in any of these regions that derails global expansion. The U.S. remains the safe haven and our evolving energy independence has reduced relative risk in periods of crisis. Looking out over the remainder of 2014 we expect consumer spending to help drive the continued economic recovery.Growth seems poised to continue at a slow pace, balance sheets are strong and we believe companies should continue to return value to shareholders through stock buybacks and dividends.Investors are confident that the economy will gradually improve, but likely at a pace that will not cause a dramatic increase in interest rates. Our investment philosophy is focused on owning a diversified basket of strong operating companies, which are growing market share, profit margins, and cash flows, while maintaining a conservative balance sheet.We feel well positioned for the current environment and very much believe the markets ahead will reward thoughtful, fundamentally driven strategies. We appreciate your confidence, particularly as we enter a new and exciting time in our firm’s history. Rest assured, our entire organization realizes that our interests must continue to always be aligned with our clients and long term performance must meet our high standards. 1 10 South LaSalle St. ∙ Suite 1900 ∙ Chicago, IL60603 ∙ Phone (312) 857-1040 ∙ Fax (312) 857-1055 Sincerely, David Klaskin Founder, CEO & Chief Investment Officer The views in this letter were as of May 31, 2014 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. Investment in equity securities involves substantial risks and may be subject to wide and sudden fluctuations in market value. Investing in mid-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger companies. International investments are subject to unique risks including currency fluctuations, social, economic and political uncertainties, which could increase volatility. In addition, changes in exchange rates and interest rates may adversely affect the value of the fund’s foreign investments. The fund is a newly organized series of an open-end investment company with a limited history of operations. Please see the prospectus for a more complete discussion of the fund’s risks. 2 10 South LaSalle St. ∙ Suite 1900 ∙ Chicago, IL60603 ∙ Phone (312) 857-1040 ∙ Fax (312) 857-1055 Portfolio Management Discussion – 5/31/2014 Below is commentary formatted as a Q&A on the factors that influenced the performance of the Oak Ridge Dividend Growth Fund for the Fund’s initial 11-month period ending May 31, 2014.The Fund’s inception date is June 28, 2013. How did the Fund perform during its initial 11-month period ended May 31, 2014? Oak Ridge Dividend Growth Fund’s Class A shares returned 16.73% at net asset value during the 11-month period ended May 31, 2014, while the Fund’s benchmark, the Standard & Poor’s 500 Index*, returned 22.09%. What were the factors of the Fund’s positive, yet slightly lagging benchmark-relative performance during its initial 11-month period ending May 31, 2014? The primary positive contributing factors to the Fund’s performance relative to the S&P 500 Index were strong stock selection in the Consumer Staples and Healthcare sectors. With respect to the Fund’s positioning in the Consumer Staples sector, we were slightly above the benchmark’s weighting which proved to be a tailwind as it was one of the benchmark’s top performing sectors.Specifically within Consumer Staples, portfolio holdings CVS Caremark and Mondelez International have been top contributors.CVS’s industry leading clinical and health management programs have grown in the highly-relevant healthcare environment.Mondelez continued to expand its product line in the snack and beverage segment. In the Healthcare sector, where the Fund’s stock selection results added value to benchmark-relative returns, portfolio position Roche Holdings performed well due to increased sales in its pharmaceutical and therapeutic products.Cardinal Health and Johnson & Johnson also performed well for the Fund during the period. Which of your investment decisions detracted from the Fund’s performance during the 11-month period ended May 31, 2014? Stock selection in the Energy and Telecommunication sectors detracted most from benchmark-relative returns during the period.In the Energy sector, large integrated energy company Chevron Corp. detracted from performance due to limited supply growth and slightly weaker downstream (refining & distribution) growth. In the Telecommunications space, the Fund’s returns were pressured by the Fund’s only holding in the sector, Verizon Communications.While the benchmark sector returns were above 10%, Verizon returned less than 2% over the period. The Fund’s cash position also detracted from benchmark-relative performance due to the positive returns of the benchmark over the period.While we believe it is necessary both for managing cash flows and the Fund is in a position to take advantage of investment opportunities as they arise, even a small amount of cash can detract from relative performance. 3 10 South LaSalle St. ∙ Suite 1900 ∙ Chicago, IL60603 ∙ Phone (312) 857-1040 ∙ Fax (312) 857-1055 Although Fund performance did not match the S&P Index returns, we are comfortable with our investment approach, as we believe the Fund’s current positioning provides a measure of downside protection for the portfolio. What is your outlook? Although the US stock market has produced outstanding returns over the past year, we believe that growth company valuations remained reasonable in relation to historical levels.In addition, corporate balance sheets remained very strong, profit margins remained high, and the potential for dividend growth is attractive. An accommodative Federal Reserve monetary policy is a positive for a recovering economy as it appears we may be entering a period of steady, consistent growth with improving employment conditions and improved consumer spending patterns.With these factors, we believe there is room for additional upside in selective companies with consistent dividends and attractive dividend growth prospects. One aspect of our investment strategy that we believe stands out as having helped the Fund’s performance over time is our emphasis on seeking companies with strong, organic revenue growth that signals the potential to sustain dividends even during environments featuring tepid economic expansion. As markets gradually return to more normal conditions, we believe there could be an even greater opportunity for the Fund’s investment discipline to produce attractive results. * The Standard & Poor’s 500 Index is a market-cap weighted index that measures the performance of the 500 largest publicly listed companies, diversified across all sectors of the economy. An investor cannot directly invest in an index. 4 Oak Ridge Dividend Growth Fund FUND PERFORMANCE at May 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class l shares, made at its inception, with a similar investment in the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies.The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of May 31, 2014 3 Month 6 Month Since Inception* Before deducting maximum sales charge Class A¹ 4.41% 4.79% 16.73% Class I² 4.44% 4.95% 17.94% After deducting maximum sales charge Class A¹ -1.60% -1.24% 10.02% S&P 500® Index 3.97% 7.62% 22.09% * Cumulative.Class A and Class I commenced operations on 6/28/13.Class A imposes higher expenses than that of Class I. The performance date quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (855) 551-5521. Gross and net expense ratios for Class A shares were 2.01% and 1.26% respectively, and for the Class I shares, were 1.76% and 1.01% respectively, which were the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or pay for operating expenses to ensure that total annual fund operating expenses do not exceed 1.25%, and 1.00% of the average daily net assets of the Fund’s Class A and Class I shares, respectively.In the absence of such waivers, the Fund’s returns would have been lower.The contractual agreement is in effect until September 30, 2014. ¹ Maximum sales charge for Class A shares is 5.75%.No initial sales charge applies to purchase of $500,000 or more, but a contingent deferred sales charge (“CDSC”) of 1.00% will be imposed on certain redemptions of such shares within 12 months of purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 Oak Ridge Dividend Growth Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 Number of Shares Value COMMON STOCKS – 95.7% COMMUNICATIONS – 3.6% Verizon Communications, Inc. $ CONSUMER DISCRETIONARY – 8.8% Home Depot, Inc. McDonald's Corp. VF Corp. CONSUMER STAPLES – 13.0% CVS Caremark Corp. 66 Kraft Foods Group, Inc. Mondelez International, Inc. - Class A 86 PepsiCo, Inc. Procter & Gamble Co. ENERGY – 7.5% 95 Chevron Corp. Exxon Mobil Corp. FINANCIALS – 14.4% Aflac, Inc. 46 BlackRock, Inc. CME Group, Inc. JPMorgan Chase & Co. HEALTH CARE – 11.8% Cardinal Health, Inc. Johnson & Johnson Roche Holding A.G. - ADR1 INDUSTRIALS – 16.1% Boeing Co. Emerson Electric Co. Illinois Tool Works, Inc. United Technologies Corp. MATERIALS – 2.7% 66 Praxair, Inc. TECHNOLOGY – 17.8% 27 Apple, Inc. 6 Oak Ridge Dividend Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Automatic Data Processing, Inc. $ Intel Corp. Microsoft Corp. QUALCOMM, Inc. TOTAL COMMON STOCKS (Cost $265,507) SHORT-TERM INVESTMENTS – 15.0% Fidelity Institutional Government Portfolio, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $48,191) TOTAL INVESTMENTS – 110.7% (Cost $313,698) Liabilities in Excess of Other Assets – (10.7)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Oak Ridge Dividend Growth Fund SUMMARY OF INVESTMENTS As of May 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Technology 17.8% Industrials 16.1% Financials 14.4% Consumer Staples 13.0% Health Care 11.8% Consumer Discretionary 8.8% Energy 7.5% Communications 3.6% Materials 2.7% Total Common Stocks 95.7% Short-Term Investments 15.0% Total Investments 110.7% Liabilities in Excess of Other Assets (10.7)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Oak Ridge Dividend Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 Assets: Investments, at value (cost $313,698) $ Receivables: Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Shareholder servicing fees (Note 7) Distribution fees - Class A (Note 6) 6 Auditing fees Transfer agent fees and expenses Fund accounting fees Administration fees Trustees' fees and expenses Chief Compliance Officer fees Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* $ Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $500,000 or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 9 Oak Ridge Dividend Growth Fund STATEMENT OF OPERATIONS For the Period June 28, 2013* through May 31, 2014 Investment Income: Dividends $ Interest 2 Total investment income Expenses: Transfer agent fees and expenses Administration fees Fund accounting fees Offering costs Auditing fees Legal fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Shareholder reporting fees Advisory fees Registration fees Insurance fees Shareholder servicing fees (Note 7) Distribution fees - Class A (Note 6) 36 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 10 Oak Ridge Dividend Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 28, 2013* through May 31, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) Class I ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A Class I Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A 17 Class I Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 11 Oak Ridge Dividend Growth Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period June 28, 2013* through May 31, 2014 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) Net asset value, end of period $ Total return2 %
